EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-139706 on Form S-3, in Registration Statement No. 333-153303 on Form S-8, in Registration Statement No.333-138426 on FormS-3, and in Registration Statement No. 333-151496 on Form S-3, of our reports dated March 16, 2009, relating to the consolidated financial statements and related financial statement schedule of Cogdell Spencer Inc. and subsidiaries, and the effectiveness of Cogdell Spencer
